Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1 and 15 are amended. Claim 16 is added. Claims 1-16 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
With regards to applicant’s arguments, filed on 10/19/2020, regarding claims 1 and 15, the arguments are considered but are not persuasive. The applicant asserts that the combination of Kovvali and Head does not teach or suggest: “receive an identifier of the user apparatus from a respective second server of the one or more second servers, and return, to the respective second server, operations to be performed by the respective second server in an application layer for data from the user apparatus having the identifier”. Examiner respectfully disagrees
The combination of Kovvali and Head, specifically Head discloses, as illustrated in Fig. 4A, a residential Gateway 108, which is mapped to the claimed control device/apparatus. The residential apparatus comprises the packet gateway 408B, which is mapped to the claimed first server. In See Fig. 4A of Head)
The AAA server 408C, which is a component of the residential gateway [Control Apparatus], is configured to determine the unique APN associated with the residential service of the electronic device 402 [User device]. The unique APN is retrieved based on the unique residence identifier (i.e. residential ID) transmitted from the access point 404. The generated unique APN [corresponding to the user device’s identifier] is transmitted to the access gateway 408A [Second server] (See Step 4.4 in Fig. 4A). In step 4.5 of Fig. 4A, the access gateway 408A sends a request, to the packet gateway 408B [First server], to create a session for the user. The session is based on the unique APN. The "Create Session Request" message is transmitted including the attributes: unique APN defining the residential service of the user, a pseudo IMSI assigned to the electronic device, and a pseudo MSISDN assigned to the electronic device 402. [Therefore the first server [packet gateway 408B] receives the identifier of the user apparatus from the second server [access gateway 408A]]. (See Head; par. [60] – [62] and Fig. 4A)
Further, and in steps 4.6 and 4.7 of Fig. 4A, Head discloses that upon receipt of the Create Session Request message, the packet gateway 408B (First Server), allocates an IP address for the electronic device based on the unique APN associated with the residential service of the user. The Packet Gateway 408B transmits create session response to the access gateway 408A (Second Server). The session response includes the allocated IP address for the electronic device 402 of the user. The Access Gateway 408A transmits an access accept message to the access point 404. At step 4.8b, the access point 404 forwards the access accept message to the electronic device 402. Finally, at step 4.9, the electronic device is provided access to the residential service for which the Therefore, the second server [access gateway 408A] performed the session creation operations requested by the first server] (See Head; par. [63] – [67] and Fig. 4A)
Therefore, for the reasons shown above, the combination of Kovvali and Head clearly teaches the claimed invention. Therefore, the rejection of claims 1-15 is sustained.

The rejection of the newly added claim 16 is moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Head et al. (US Pub. No. 2015/0350912 A1).
Regarding claim 1, Kovvali discloses a control apparatus for a gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) in a mobile communication system (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101 in a mobile network), wherein
the gateway includes a first server (See Fig. 12; 1105) configured to receive data from a user apparatus (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data) and one or more second servers (See Fig. 12; 1107) configured to transfer the data received by the first server to an external network (See Par. [74] and Fig. 12 of Kovvali for a reference to virtual servers (RAVsi) 1107 are responsible for passing data received from virtual servers 1105 & 1106 to external network elements), 
Kovvali does not explicitly disclose and the control apparatus receives an identifier of the user apparatus from the gateway, and returns, to the gateway, operations to be performed in an application layer for data from the user apparatus having the identifier. 
However, Head discloses the control apparatus receive an identifier of the user apparatus from a respective second server of the one or more second servers (See Par. [47], [60]-[62] and Fig. 4A of Head for a reference to the access gateway 408A [Second Server] sends a request, to the packet gateway 408B [First server], to create a session for the user. The "Create Session Request" message is transmitted including the attributes: unique APN defining the residential service of the user, a pseudo IMSI (Identifier) assigned to the electronic device), and return, to the respective second server, operations to be performed by the respective second server in an application layer for data from the user apparatus having the identifier (See Par. [63]-[67] and Fig. 4A of Head for a reference to the Packet Gateway 408B (First server) transmits create session response to the access gateway 408A (Second Server). The session response includes the allocated IP address for the electronic device 402 of the user. The Access Gateway 408A transmits an access accept message to the access point 404, and the electronic device is provided access to the residential service for which the user has subscribed).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

Regarding claim 2, Kovvali does not explicitly disclose wherein the operations to be performed include at least one of protocol conversion, data compression, header deletion, addition of user authentication information, addition of an identification number of the user apparatus, or addition of a digital signature.
See Par. [52] of Head for a reference to services (Operations) to be performed by the user device, includes retrieving (adding) authentication parameters (information), including username and password).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

Regarding claim 3, Kovvali does not explicitly disclose wherein the control apparatus provides an interface configured to edit the operations to be performed.
However, Head discloses wherein the control apparatus provides an interface configured to edit the operations to be performed (See Par. [69] and Fig. 3 of Head for a reference to the AAA server retrieves the user’s credentials and identifier, and based the user’s authentication, the services (operations) are updated and the user is given access to the updated services. This process can be performed by a virtual machine instance on the server)
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Head and Kovvali. The motivation of combination Head; Par. [9])
Regarding claim 10, the combination of Kovvali and Head, specifically Kovvali discloses wherein the gateway includes one or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the one or more first servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control apparatus further performs an operation of changing performance of the one or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the one or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control apparatus performs a change in performance of the one or more first servers and the change in performance of the one or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 11, the combination of Kovvali and Head, specifically Kovvali discloses wherein the control apparatus performs the change in the performance of the one or more first servers based on network performance (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the one or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 12, the combination of Kovvali and Head, specifically Kovvali discloses wherein the second server and the external network communicate with each other via the L2 tunnel (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 13, the combination of Kovvali and Head, specifically Kovvali discloses wherein the second server and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 14, the combination of Kovvali and Head, specifically Kovvali discloses wherein the one or more second servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).

Regarding claim 15, the claim is interpreted and rejected for the same reasons set forth in claim 1, including a program stored in a non-transitory storage medium for causing a computer to operate as a control apparatus of a gateway functioning as the endpoint of a core network in a mobile communication system (See Par. [45] of Kovvali for a reference to a software stored on the virtual server to perform the claimed functions). 

Regarding claim 16, the combination of Kovvali and Head, specifically Kovvali discloses wherein the gateway is a P-GW or GGSN (See Par. [40] and Fig. 1 of Kovvali for a reference to PDN Gateway 101 in a mobile network).

6.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali in view of Head et al. and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 4, the combination of Kovvali and Head does not explicitly disclose wherein a common address is set in the one or more second servers, and the first server receives data having the common address as a destination from the user apparatus.
See Par. [59], [61] of Kempf for a reference to a GTP tunnel that consists of an IP address of the tunnel destination points S-GW 803 and P-GW 805 of the destination server), and
the first server receives data having the common address as a destination from the user apparatus (See Par. [86]-[87] of Kempf for a reference to the tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

Regarding claim 5, the combination of Kovvali and Head does not explicitly disclose wherein the common address is different from an address set in the one or more second servers in order to cause the first server to communicate with the one or more second servers.
However, Kempf discloses wherein the common address is different from an address set in the one or more second servers in order to cause the first server to communicate with the one or more second servers (See Par. [59], [61], [86]-[87] of Kempf for a reference to a GTP tunnel that consists of an IP address of the tunnel destination points S-GW 803 and P-GW 805 of the destination server. The tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Kempf; Par. [6]-[7])

Regarding claim 6, the combination of Kovvali and Head, specifically, Kovvali discloses wherein the first server transfers the received data to the second server selected by the control apparatus (See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the second server selected by the control apparatus performs processing in one of a network layer and an application layer for data transferred from the first server (See Par. [7], [39] of Kovvali for a reference to the target virtual server performs real-time processing in L3 (the network layer) for packets received from the first server).

Regarding claim 7, the combination of Kovvali and Head, specifically, Kovvali discloses wherein the first server transfers the received data to the second server selected by the control apparatus (See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the second server selected by the control apparatus transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

Regarding claim 8, the combination of Kovvali and Head, specifically, Kovvali discloses wherein the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and
Kovvali does not explicitly disclose the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus.
However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

Regarding claim 9, Kovvali discloses wherein the gateway includes a plurality of first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
the control apparatus selects the second server serving as a transfer destination of data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali and Head does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Head and Kovvali. The motivation of Kempf; Par. [6]-[7])
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US Pub. 2015/0244590 A1) discloses a packet processing method, a forwarding plane device and a network device.
Carames et al. (US 2015/0023350 A1) discloses network connection via a proxy device using a generic access point name.
Chen et al. (US 2011/0282931 A1) discloses dynamic internet protocol registry for mobile internet protocol based communications.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413